Order, Supreme Court, New York County (Judith J. Gische, J.), entered November 27, 2009, which, to the extent appealed from, granted defendant tenant’s cross motion for summary judgment dismissing the complaint without prejudice to litigating the claims and defenses in Civil Court, Housing Part, and denied plaintiff landlord’s motion to compel the tenant to comply with discovery demands, unanimously affirmed, without costs.
The tenant in this ejectment action was entitled to notice of the grounds on which termination of the tenancy was sought (see Rent Stabilization Code [9 NYCRR] § 2524.3; Domen Holding Co. v Aranovich, 1 NY3d 117 [2003]). This rent-stabilized *550tenant was not served with the requisite notice, warranting dismissal of the action.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Moskowitz, De-Grasse, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 2009 NY Slip Op 32768(U).]